Title: Samuel Tucker to the American Commissioners, 1 April 1778
From: Tucker, Samuel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Burdeux April 1st. 1778.
These with my due Respects on my Arrival may serve to inform your Honours, that after a very fatigueing Passage of forty two Days I arrived at this port with Joy, having the pleasure of landing the Honble: John Adams Esqr. safe in the City. By Richard Palmes Esqr. the Capt. of Marines under my Command I send you inclosed a Copy of my Instructions and Signals, which Signals may serve to acquaint any other Commander in our Service how to distinguish each other at Sea; if sent while in France by your Honours, these I send being the only Ship that has such Signals, they being just sent to the Honble. Navy Board before my Sailing. On Capt. Palmes Arrival at Paris, I beg your Honours would dispatch him with an Answer respecting my further destination, in the Mean Time I shall take upon me to get the Ship as far in Readiness for the Sea as Possible during the Absence of Capt. Palmes. I should inform your Honours more perticular relative to the Ship if the Honble: Mr. Adams was not going for Paris, who will acquaint you with the situation of the Ship &c. On my Passage out, I took the Ship Marthy from London bound for New York Commanded by Peter McIntosh taken the 10th of March in the Latitude 43.30 No. Longitude 17.40 W. the Ship mounting fourteen Guns, (8 Nine and 6. Six pounders). The Capt. having a Commission, I took upon myself to send Home in her my 3d Lieut. which I hope will be exchussed. Since that I’ve had the Misfortune to loose my 1st Lieut. Wm. Barron by the Busting of a Gun. At present I have but one Lieutenant on Board. If your Honnours Know of any Persons sufficient to Act in their Stations, beg you would Recommend them, or if your Honours think fit to let me Appoint them from the Officers on Board, pray inform me by the Barer. I remain Gentlemen with due Respect Your Obedient Humble Servant
Saml Tucker
To the Honble: American Commissioners at Paris
 
Addressed: To / The Honble: American Commissioners / att / Paris
Notation by John Adams: Captn. Tuckers Letter to Commissioners. Ap. 1. 78
